Title: To Thomas Jefferson from William Cabell Rives, 5 May 1826
From: Rives, William Cabell
To: Jefferson, Thomas


Dear Sir,
Washington
May 5th 1826.
I had the pleasure of recieving your letter of 22nd ult. some days ago; but unwilling to vex & tire you with the repetition of unsatisfactory communications, I have forborne to reply to it, until I could communicate something decisive upon the subject of the duties. I have now the satisfaction to inform you that the Bill, for remitting them, has this day passed the House of Representatives, & been sent to the Senate. I have just seen Mr. Tazewell, who anticipates, with great confidence, the concurrence of that House, & expresses the hope that it will be disposed of there, in a very few days; as the more limited numbers of their body, & small quantity of business, at present, upon their table, will favour despatch. You may therefore, consider the question of remission as already determined in your favour.—I am sorry that the delay, which has occurred in our House, should have occasioned to you any doubt or uneasiness, as to the ultimate fate of the application. I should have called it up, at an earlier period; but many friends of the Bill, better versed in the tacticque of congressional legislation than myself, warned me against any attempt to anticipate it’s regular turn, as calculated to excite prejudice & provoke objection.—I beg leave to renew to you the cordial assurances of my grateful respect.—W C. Rives